IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 109 MM 2014
                              :
               Respondent     :
                              :
                              :
          v.                  :
                              :
                              :
JEFFREY MARK KENNOY,          :
                              :
               Petitioner     :


                                      ORDER



PER CURIAM

      AND NOW, this 12th day of September, 2014, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.